Citation Nr: 0108771	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991.  

This appeal arises from a May 1998 rating decision of the New 
York, New York, Regional Office (RO) which denied service 
connection for a low back disorder.  The notice of 
disagreement was received in August 1998.  The statement of 
the case was issued in September 1998.  The veteran's 
substantive appeal was received in October 1998.  The veteran 
was afforded a personal hearing before a Hearing Officer at 
the RO in May 2000.

In addition, the record shows that the veteran requested that 
he be scheduled for a personal hearing before a Member of the 
Board of Veterans' Appeals (Board).  Subsequently, in a 
statement received in June 2000, he indicated that he wished 
to be scheduled for a videoconference hearing before a Member 
of the Board, rather than an "in person" hearing.  The 
veteran failed to report for a videoconference hearing that 
had been scheduled on February 8, 2001.  At that time, his 
representative indicated that the veteran wished to withdraw 
his request for a hearing.

Additional medical records were received in February 2001 
that had not been previously considered by the RO.  However, 
in statements dated in February and March 2001, the veteran, 
through his representative, waived initial review of the 
additional evidence by the RO, and thereby waived the 
issuance of a supplemental statement of the case.  Therefore, 
pursuant to 38 C.F.R. § 20.1304(c) (2000), that evidence need 
not be considered by the RO.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was treated 
for complaints of low back pain in service, and was diagnosed 
as having recurrent low back pain at the time of service 
discharge in July 1991; that he was seen for complaints of 
low back pain in April 1992; and that he has been receiving 
routine treatment for low back pain since 1994.  

2.  The veteran's treating chiropractor has opined that there 
is an etiological relationship between the veteran's current 
low back disorder (described as lumbosacral strain) and the 
low back problems he experienced in service.

3.  There is an approximate balance in the evidence of record 
as to whether the veteran's chronic low back syndrome had its 
origin in service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, chronic low 
back syndrome was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination shows that his spine was 
normal.  Service medical records reflect that he was seen on 
several occasions for complaints of low back pain.  A medical 
history taken in 1989 indicated that the veteran's back 
problem had its onset in an August 1988 sports related 
injury.  In a treatment note dated in May 1991, the veteran 
was assessed as having chronic musculoskeletal dysfunction.  
He attended Back School, which consisted of a slide 
presentation covering proper sitting and lifting techniques 
and education on proper exercising.  


On a Report of Medical History pending service discharge, the 
veteran complained of recurrent low back pain, and was 
diagnosed as having the same.  However, on physical 
examination, his spine was noted to be normal.  

In January 1998, the veteran filed a claim for service 
connection for multiple problems, including a back disorder.  
He indicated that he had received post-service treatment for 
his back problem through VA and non-VA health care providers.

The veteran was afforded a VA orthopedic examination in March 
1998.  He gave a history of spraining his lumbar spine in 
service.  He said he was treated with Motrin and light duty 
for two days.  He stated he also received in-service physical 
therapy.  He reported seeing a chiropractor on a periodic 
basis.  A limited range of motion of the lumbar spine was 
demonstrated.  There was minor tenderness at L-1 on the left.  
X-rays of the lumbar spine were essentially normal.  The 
diagnosis was mild low back syndrome.

By a rating action dated in May 1998, service connection for 
low back pain was denied.  The RO held that the veteran had 
failed to submit a well-grounded claim for service 
connection.  The RO found there was no evidence that the 
veteran had received treatment for low back pain in service.  
Moreover, it was noted that there was no medical evidence 
demonstrating an etiological relationship between any current 
low back disorder and his active military service.

The veteran was afforded a personal hearing before the RO in 
May 2000.  He stated he suffered a low back injury during 
physical training in 1988, and that he received evaluations 
and treatment for complaints of low back pain throughout the 
remaining period of his military service.  He reported that 
he continued to receive treatment for his low back problem 
immediately following his service discharge.  He said his 
post-service treatment for low back trouble had been 
continuous but sporadic since that time.  The veteran 
indicated that financial constraints had prevented him from 
seeking treatment on a more regular basis.  He denied 
suffering any low back injury after service.  He stated that 
his current chiropractor had diagnosed him as having 
"lumbosacral strain and sprain".

In support of his claim, the veteran submitted a progress 
report from J.S. Zimbardo, D.C., dated on May 6, 2000.  Dr. 
Zimbardo indicated that he had initially seen the veteran in 
December 1994.  The diagnoses, in pertinent part, were 
whiplash syndrome, restriction of motion, and lumbosacral 
sprain/strain.

Medical records from the Bronx VA Medical Center (VAMC), 
dated from September 1997 to May 2000, were associated with 
the claims folder.  The veteran was seen for complaints of 
low back pain in September 1997.  He reported that he had 
injured his low back in 1989 during physical training.  A 
physical examination was conducted.  The impression was 
chronic low back pain with right S1 radicular symptoms.  
There was no neurological deficit.  Similar findings were 
made in November 1998.

Another progress report was received from Dr. Zimbardo, dated 
on May 24, 2000.  The veteran was again noted to suffer from 
whiplash syndrome, restriction of motion, and lumbosacral 
sprain/strain.  Dr. Zimbardo indicated that the code for both 
cervical sprain/strain and whiplash were one and the same.  
He stated that the diagnosis of whiplash therefore did not 
mean that the veteran had been in a car accident.  Dr. 
Zimbardo added that he had been treating the veteran for 
"quite some time".  In that regard, he said that all the 
veteran's low back symptoms were related to the injuries he 
sustained while in the military.

Service connection for a low back disorder was denied in 
August 2000.  The RO held that the evidence submitted by the 
veteran, to include his testimony and the reports from Dr. 
Zimbardo, was sufficient to meet the criteria for submitting 
a well-grounded claim for service connection.  However, as a 
three-year gap existed between the veteran's service 
discharge and the time when he initially sought treatment 
from Dr. Zimbardo, the claim for service connection was 
denied on its merits.  The RO said there was no evidence of 
continuity and chronicity of low back pain to support a grant 
of service connection.  A supplemental statement of the case 
was mailed to the veteran in August 2000.

Medical records from the Montrose VAMC were received in 
February 2001.  Dated from April 1992 to September 1997, 
those records show that the veteran received evaluations and 
treatment for, but not limited to, low back pain and post-
traumatic stress disorder (PTSD).  Of note, the veteran was 
seen in April 1992 for complaints of low back pain with left 
leg tingling.  He reported injuring his back in 1988 during 
physical training exercises.  The physical examination was 
not remarkable except for moderate tenderness along the mid-
lumbar spinal area.  X-rays of the lumbosacral spine were 
normal.  The diagnosis was "rule out" osteoarthritis of the 
thoracolumbar spine.  

In a Physician Questionnaire completed in February 2001, Dr. 
Zimbardo indicated that he had been treating the veteran 
since 1994.  He stated that he had reviewed the veteran's 
service medical records.  In this regard, he opined that the 
veteran suffered from a chronic low back disability that 
originated, or possibly originated, during the veteran's 
active military service.  Dr. Zimbardo said the veteran 
currently suffered from chronic lumbosacral strain.

II.  Analysis

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet.App. 
488, 495-98 (1997).  Service connection may also be granted 
for a disease diagnosed after service discharge when all 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

We will digress for a moment to note that, until recently, 
the RO and the Board were required by law to assess every 
claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims (Court) had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim which was not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), en banc 
review denied, 13 Vet.App. 205 (1999) (per curiam), remanded 
sub nom. Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 
2000) (unpublished per curiam order), opinion withdrawn and 
appeal dismissed, 14 Vet.App. 174 (2000) (per curiam).

In this case, the RO initially applied the "well-grounded-
claim" analysis.  The RO determined that the veteran had 
submitted a well-grounded claim and subsequently addressed 
his claim on the merits.  Nevertheless, the Board observes 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  The 
Board in practice must make a determination as to whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  However, in light of the favorable 
disposition of this particular case, the Board finds that no 
useful purpose would be served in pursuing the subject 
further.

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In considering this case on the merits, the Board finds that 
service connection for chronic low back syndrome is 
warranted.  The veteran's service medical records show that 
he was evaluated and treated for complaints of low back pain.  
He gave a history of recurrent back pain at his service 
discharge examination, and recurrent low back pain was 
diagnosed.  He was seen for complaints of low back pain less 
than one year after his July 1991 discharge from service.  A 
VA examination in March 1998 indicated that the veteran 
complained of low back pain.  Low back syndrome was 
diagnosed.  Dr. Zimbardo has indicated that he has been 
treating the veteran for his low back problems since 1994.  
He has also opined that the veteran's current low back 
disability (described as chronic lumbosacral strain) had its 
onset during his active service.  The veteran has testified, 
under oath, that he has suffered from chronic low back pain 
since his service discharge.  He maintains that any breaks in 
his post-service treatment for back pain were due to 
financial constraints, in that he could not afford to obtain 
medical care.

In view of the consistency between the veteran's contentions 
and the medical evidence presented, and the continuity of his 
treatment for low back pain since his service discharge, the 
Board finds that the evidence favors the veteran's claim that 
chronic low back syndrome was incurred in service.  
Therefore, although the evidence is not conclusive, the Board 
is satisfied that the balance of the evidence is in 
approximate equipoise, and therefore warrants a grant of 
service connection based upon the facts of this case.


ORDER

Service connection for chronic low back syndrome is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

